Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

New claim 8 will be examined.  Newly submitted claims 9-18 are directed to an invention that is independent or distinct from the invention originally elected and examined, for the following reasons: 
Elected and examined claims 3 and 6 are directed to a container where the lid has two sections, the second being angled.
New claims 9,10 and 16-18 are directed to a container having 3rd and 4th flanges.
New claims 11-13 are directed to a container where the track is made of two materials.
New claims 14 and 15 are drawn to the track being friction fit or adhesed to the container.
There is two-way patentable distinction between the previously examined claims 3 and 6 and the new claims 9-18.  For example, the container of claims 3 and 6 could be used with a track having just two flanges, unlike the container of claims 9,10 and 16-18.  Conversely, the container of claims 9,10 and 16-18 could be used with a singled section lid, unlike the container of claims 3 and 6.  There is similar two-way distinction for claims 11-15 as well.  Furthermore, there is a search and examination burden to examiner all these groups together.  Claims 3 and 6 require text searching for angled lids, claims 9,10,16-18 would require text searching for additional flanges, claims 11-13 would require searching for second materials and co-extrusion, and claims 14-15 would require searching for adhesives or friction fits.  Furthermore, the resultant art would lead to divergent examination processes.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 9-18 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Turvey et al.(2005/0005755), Pavlik et al.(2007/0000935) and Antal et al.(7,406,904).
The first 5 lines of claim 1 are as follows;
“A container for roll-dispensed stock, comprising: a container body including a front wall, a rear wall, a bottom wall, and first and second side walls forming an enclosure to receive a roll of roll-dispensed stock, the rear wall having a greater height than the front wall; a support wall joined to a top edge of the front wall and disposed at an angle thereto”
	This container shape is known, as seen in Turvey’s figure 16 and Pavlik’s figure 13.
	Both Turvey and Pavlik have upper openings for the worksheet outlet, but these openings are arguably not bounded by the cutter support wall, side walls and rear wall.
	Antal shows in figure 1 that it is known for the worksheet outlet to be bounded by the cutter support wall, side walls and rear wall.  It would have been obvious to one of ordinary skill to have modified Turvey or Pavlik to have their worksheet outlets openings be bounded by the cutter support wall, side walls and rear wall, as taught by Antal, since this is known for the same purpose.
	Both Turvey and Pavlik have cutter rails on the angled support wall, but are missing the details of the elongate slot with the rail recessed therein.
	Antal shows these features in figure 5 (and other figures), as follows;
	an elongated slot (see marked figure 5 below) extending through the support wall (16a) and along a length thereof, a track positioned within the elongated slot, 

    PNG
    media_image1.png
    489
    614
    media_image1.png
    Greyscale

the track including: 
i) a rail (10) having a bottom wall (see blackened section in figure 5 below) 

    PNG
    media_image2.png
    489
    615
    media_image2.png
    Greyscale

and first and second vertical walls (see blackened walls in figure 5 below) extending from the bottom wall, the rail sized to the width of the slot (see figure 5 below, examiner notes there is no claimed requirement for the vertical wall to be completely planar, and the below blackened wall has a functional vertical extent); 

    PNG
    media_image3.png
    489
    615
    media_image3.png
    Greyscale

and 
ii) first and second flanges (see blackened sections in figure 5 below) extending away from the first and second vertical walls, the first and second flanges positioned adjacent to upper edges of the first and second vertical walls (see figure 5), the first and second flanges bear on the support wall (see figure 5), the first and second flanges support the rail within the elongated slot (see figure 5), the rail recessed within the container body (see figure 5); 

    PNG
    media_image4.png
    489
    615
    media_image4.png
    Greyscale

and a cutter assembly (30) positioned within the track, the cutter assembly including a base, a blade housing, and a blade (see figure 5), the base slidably retained within the rail and below the support wall (see figure 5).
	It would have been obvious to one of ordinary skill to have further modified Turvey or Pavlik by employing Antal’s cutter rail in-the-slot, since this is known for the same purpose and since is protects the rail (being inside the container, it is protected from external abuse).
	With respect to claim 2, note in Antal’s figure 5, as marked above, how the flanges are perpendicular to the vertical rail walls.
	
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Turvey et al.(2005/0005755), Pavlik et al.(2007/0000935) and Antal et al.(7,406,904), as set forth above, and further in view of Nichols et al.(2004/0040429)
As for claim 4, see the analysis of claim 1 above, and it is further noted that Turvey and Pavlik lack the end cap with at least one finger in the rail.  Examiner takes Official Notice that it is known for cutter rails to have end caps with a finger inserted in the end of the rail.  Applicant has not challenged this taking of Official Notice, and thus it is now considered to be admitted prior art as per MPEP 2144.03C.   An example of this is Nichols (see end caps 46,48, with fingers 38,42.  Additional examples can be provided if challenged, as this is common.  It would have been obvious to one of ordinary skill to have provided the modified Pavlik or Turvey with fingered end caps for their cutter rails, as taught by Nichols or others, in order to keep the cutter from inadvertently sliding off the end of the rail.
With respect to claim 5, note in Antal’s figure 5 how the flanges are perpendicular to the vertical rail walls.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Turvey et al.(2005/0005755), Pavlik et al.(2007/0000935) and Antal et al.(7,406,904), as set forth above, and further in view of Copass (5,941,476).
As for claim 3, see the analysis of claim 1 above, and it is further noted that Turvey and Pavlik lack the angled second section on the lid, such that the angled second section is parallel to the angled support wall.  Examiner takes Official Notice that that it is well known to adapt hinged container lids so that they have angled sections that match the feature of the container they are folding onto.  An example of Copass, note the lid section that has elements 38 thereon, and how it folds to be parallel to the container section that has elements 42 thereon.  Additional examples can be provided, as this is common.  
It would have been obvious to one of ordinary skill to have further modified Turvey or Pavlik by making a hinged lid that has a second section that is angled parallel to the angled support wall, as taught by Copass and others, in order to have the exterior of the container match the interior of the container, thus revealing it’s true shape, and also not wasting space.

Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's arguments against the prior art rejections have been fully considered but they are not persuasive.  Applicant has stated that the tops of Turvey and Pavlik’s support wall, side walls and rear walls do not form the opening.
In figure 17, Turvey arguable shows the angled support wall and opening.  Take note that nowhere in the claims does it recited that the support wall is made of a single plane, not that the upper edge is adjacent and angled portion.

    PNG
    media_image5.png
    1000
    899
    media_image5.png
    Greyscale

Antal similarly shows the support wall forming an edge of the opening, along with the tops of the rear wall and side walls, and this was addressed in the previously mailed rejection.
Applicant further argues that 1st and 2nd flanges do not extend away form the vertical walls.  Examiner has provided further details in the rejection above to clarify this feature.
Examiner notes that some of Applicant’s rail embodiments have the potential to distinguish over Antal.  Please feel free to call if you would like to discuss how to claim this.  It would have to be done in a way that does not raise two-way patentable distinction, such as by adding matching rail features to both claims 1 and 4.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/           Primary Examiner, Art Unit 3724